Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on July 25, 2022.
Claims 6, 15, 19, and 22 are withdrawn.
Claims 1-5, 7-14, 16-18, and 20-21 are being examined in this office action.

Election/Restrictions
Claims 6 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 25, 2022.
Claims 15 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 25, 2022.
In response to Applicant’s argument that
“Applicant respectfully submits that the Species II of Figure 5 is not mutually 
exclusive of the Species I of Figures 3-4. Rather, the features shown in Figure 5 are optional additional features to what is shown in Figures 3-4.”
This is not persuasive for the following reasons:
Although the disclosure of the instant application may recite the hook and actuator features of Species II (as depicted in Fig. 5), said features are recited as being required in claims 5 and 19 and not as being options. Therefore, examiner maintains the restriction.
Applicant’s election without traverse of claims 1-5, 7-18, and 21-22 in the reply filed on July 25, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 16, the limitation “a formed bale” in line 4 renders the claim indefinite because it is unclear if the formed bale is equivalent to the bale previously recited in line 2 of the claim or if it is an entirely different element. For examination purposes, examiner interprets the formed bale to be equivalent to the bale previously mentioned.
In regards to claim 16, the limitation “a bale wrap material” in line 10 renders the claim indefinite because it is unclear if the bale wrap material is equivalent to the bale wrap material previously recited in line 3 of the claim or if it is an entirely different element. For examination purposes, examiner interprets the bale wrap material to be equivalent to the bale wrap material previously mentioned.
In regards to claim 16, the limitation “the operating position…an out-of-operation position” in lines 14-16 renders the claim indefinite because it is unclear if the positions are equivalent to the positions previously recited in lines 9-11 of the claim or if they are entirely different elements. For examination purposes, examiner interprets the positions to be equivalent to the positions previously mentioned.
All remaining claims are rejected as they depend from rejected independent claim 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rampp (US Patent No. 6,971,220).
Regarding claim 1, Rampp discloses a gathering apparatus (“film wrapping device” – Col. 6, ln 42, Fig. 1) for a round baler, the gathering apparatus comprising: 
a strut (17) spanning a width; 
a first gathering element (19) supported by the strut and moveable relative to the strut between an operating position (at 19’ in Fig. 2 and 3b) in which a first lateral side of a bale wrap material (12) is gathered toward a longitudinal center of the bale wrap material and an out-of-operation position (at 19 in Fig. 2, 3a, and 3e) in which the first lateral side of the bale wrap material is not gathered toward the longitudinal center of the bale wrap material; 
a drive (“a single drive” – Col. 7, ln 20) coupled to (via 14) and operable to move the first gathering element between the operating position and the out-of-operation position (Col. 7, lns 14-23, Fig. 2); and 
a holding apparatus (16 – Fig. 1) coupled to either the first gathering element or the drive and operable to secure the first gathering element relative to the strut in the operating position (Col. 6, lns 54-60).

Regarding claim 2, Rampp discloses the gathering apparatus as recited above, further comprising a second gathering element (19) supported by the strut, wherein the second gathering element is moveable relative to the strut between the operating position in which a second lateral side of the bale wrap material is gathered toward the longitudinal center of the bale wrap material and the out-of-operation position in which the second lateral side of the bale wrap material is not gathered toward the longitudinal center of the bale wrap material (Figs. 3b-3e).

Regarding claim 3, Rampp discloses the gathering apparatus as recited above, wherein the first gathering element and the second gathering element are arranged opposite each other and move in opposing directions along the strut relative to each other (Figs. 3b-3e).

Regarding claim 4, Rampp discloses the gathering apparatus as recited above, wherein the holding apparatus (16) is coupled to both the first gathering element and the second gathering element to secure the first gathering element and the second gathering element relative to the strut when disposed in the operating position (Col. 6, lns 54-60, Fig. 1).

Regarding claim 9, Rampp discloses the gathering apparatus as recited above, wherein the drive is coupled to (via 14) and operable to move the second gathering element between the operating position and the out-of-operation position (Col. 7, lns 14-23, Fig. 2).

Regarding claim 10, Rampp discloses the gathering apparatus as recited above, wherein the holding apparatus selectively couples the first gathering element to the second gathering element when disposed in the operating position (at 19’ in Fig. 2 and 3b-3d).

Regarding claim 11, Rampp discloses the gathering apparatus as recited above, wherein the holding apparatus includes a first holder attached to the first gathering element and a second holder attached to the second gathering element (“two holding devices” – Col. 6, lns 50-52).

Regarding claim 16, Rampp discloses a round baler (Fig. 1) comprising: 
a baling chamber (“round bale press” – Col. 7, lns 33-34) operable to form a bale (3) having a cylindrical shape; 
a wrap supply apparatus (21) operable to feed a bale wrap material (12) into the baling chamber for wrapping a formed bale (3); 
a gathering apparatus (“film wrapping device” – Col. 6, ln 42, Fig. 1) operable to gather lateral sides of the bale wrap material together for feeding the wrap material into the baling chamber (Figs. 3b-3e) or for cutting the bale wrap material once wrapped around the bale in the baling chamber, the gathering apparatus including: 
a first gathering element (19) moveable between an operating position (at 19’ in Fig. 2 and 3b) in which a first lateral side of a bale wrap material is gathered toward a longitudinal center of the bale wrap material and an out-of-operation position (at 19 in Fig. 2, 3a, and 3e) in which the first lateral side of the bale wrap material is not gathered toward the longitudinal center of the bale wrap material; 
a second gathering element (19) moveable between the operating position (at 19’ in Fig. 2, 3a, and 3e) in which a second lateral side of the bale wrap material is gathered toward the longitudinal center of the bale wrap material and an out-of-operation position (at 19 in Fig. 2, 3a, and 3e) in which the second lateral side of the bale wrap material is not gathered toward the longitudinal center of the bale wrap material; 
a drive (“a single drive” – Col. 7, ln 20) operable to move the first gathering element and the second gathering element between the operating position and the out-of-operation position (Col. 7, lns 14-23, Fig. 2); 
and a holding apparatus (16 – Fig. 1) engageable with at least one of the first gathering element, the second gathering element, or the drive, and operable to secure at least one of the first gathering element and the second gathering element in the operating position (Col. 6, lns 54-60).

Regarding claim 17, Rampp discloses the round baler as recited above, further comprising a strut (17) supporting the first gathering element and the second gathering element, and spanning a width of the bale wrapping material (Fig. 1), wherein the first gathering element and the second gathering element move relative to the strut in opposing directions relative to the strut when moving between the operating position and the out-of- operation position (Fig. 2).

Allowable Subject Matter
Claims 5, 7-8, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims in this application have been indicated as allowable subject matter because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a motor having an output shaft and a reduction gear coupled to the output shaft for driving a tractive member
the holding apparatus includes a magnet operable to attract the first holder and the second holder together.
The combination of the claimed limitations are novel and found to be allowable over the prior art. 

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 4, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731